DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
First tray part 330a
Second tray part 330b
Third tray part 330c
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first tray section” disclosed in claims 4-12, the “second tray section” disclosed in claims 4-7 and 12, and the “third tray section” disclosed in claims 8-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In line 3 of paragraph [0011], the phrase “an image making rate” will be interpreted as --an ice making rate--          
In line 1 of paragraph [0020], the phrase “a first ray part” will be interpreted as --a first tray part--      
In line 1 of paragraph [0028], the phrase “The suppled mechanical energy” will be interpreted as --The supplied mechanical energy--        
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  The phrase “the suppled mechanical energy” will be interpreted as --the supplied mechanical energy--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 8 recite the limitation "the one tray".  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the phrase “the one tray” will be interpreted as -- one of the first or second tray --.         
Claim 3 recites the limitation "the other tray".  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the phrase “the other tray” will be interpreted as -- the first or second tray --.
Claim 4 recites “wherein the one of the first or second tray having the greater degree of cold transfer includes: a first tray section defining an appearance of the tray; and a second tray section formed of a material different from that of the first tray section and including an associated one of the first portion or the second portion of the cell”. However, it is unclear what the metes and bounds of the claim are. It is unclear what the term “appearance” and the phrase “including an associated one of the first portion or the second portion of the cell” are referring to. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 4 recites “wherein the one of the first or second tray having the greater degree of cold transfer includes: a first tray section defining an appearance of the tray; and a second tray section formed of a material different from that of the first tray section and including an associated one of the first portion or the second portion of the cell”. It is unclear what the phrase “including an associated one of the first portion or the second portion of the cell” is referring to, and due to the indefiniteness, prior art could not be found. For examination purposes, claim 4 will be interpreted as -- wherein the one of the first or second tray having the greater degree of cold transfer includes: a first tray section defining an appearance of the tray; and a second tray section formed of a material different from that of the first tray section --.          
Claim 15 recites “wherein the liquid supply supplies a first amount of the liquid to the space of the cell during a portion of the second time period, and supplies a second amount of the liquid to the space during another portion of the second time period”. However, it is unclear what the metes and bounds of the claim are. It is unclear what the phrases “first amount of the liquid” and “second amount of the liquid” are referring to. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Regarding claim 17, the claim recites “wherein the supplied mechanical energy includes at least one of kinetic energy or potential energy” which renders the claim indefinite because it is unclear what the phrase “potential energy” is referring to regarding the present invention. The specification and figures fail to illustrate the disclosed “potential energy”.
Claims 5-12 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR20180093666A, herein after referred to as Song) in view of Son et al. (US 9335081 B2, herein after referred to as Son) and in further view of Boarman et al. (US 20140165598 A1, herein after referred to as Boarman).
Regarding claim 1, Song teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a storage chamber (storage chamber 20a Fig. 3); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); and a controller (controller 310 Fig. 10); the controller configured to operate the heater (ice making heater 234 Fig. 10) while the ice is being formed (paragraph [0183]) so that gas bubbles (bubbles paragraph [130]) dissolved in the liquid within the cell move from a portion of space (bottom part of the cell paragraph [0099]) where the liquid that has phase-changed into the ice to another portion of the space (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a liquid supply configured to supply a liquid to the space; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; a heater provided adjacent to at least the first tray; the controller configured to: move the second tray to an ice making position for the ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space when the second tray is moved to a liquid supply position from the ice separation position after the ice separation process is completed.
However, Son teaches a first tray (upper tray 11Fig. 3) having a first portion (upper cell 113 Fig. 3) of a cell (cell Col 6 lines 41-43); a second tray (lower tray 12 Fig. 3) having a second portion (lower cell 141 Fig. 3) of the cell, the first portion and the second portion being configured to define a space (complete sphere Col 6 lines 41-43) formed by the cell; a liquid supply (water supply tray 16 Fig. 2) configured to supply a liquid (water Col. 4 lines 23-25) to the space; a driver (driving mechanism Col 8 line 46) that moves the second tray relative to the first tray (Col 8 line 46) such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell (Fig. 8) in an ice making process (S14 Fig. 10) in which the liquid in the space is phase-changed into ice (Col 2 lines 38-40), and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray (Fig. 9) in an ice separation process (S18 Fig. 10) in which the ice is removed from the space of the cell; a heater (ice separating heater 18 Fig. 1) provided adjacent to at least the first tray; the controller configured to: move the second tray (S13 Fig. 10) to an ice making position (Fig. 8) for the ice making process after the liquid is supplied to the cell (S11 Fig. 10), move the second tray from the ice making position (S17 Fig. 10) to an ice separation position (Fig. 9) for the ice separation process to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space (S11 Fig.10) when the second tray is moved (S10 Fig. 10) to a liquid supply position (Fig. 6) from the ice separation position after the ice separation process is completed to efficiently make and harvest spherical ice pieces.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a liquid supply configured to supply a liquid to the space; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; a heater provided adjacent to at least the first tray; the controller configured to: move the second tray to an ice making position for the ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space when the second tray is moved to a liquid supply position from the ice separation position after the ice separation process is completed in view of the teachings of Son to efficiently make and harvest spherical ice pieces. 
	The combined teachings teach the invention as described above but fail to explicitly teach wherein the first tray has a greater degree of cold transfer than the second tray.
However, Boarman teaches wherein the first tray (first mold portion 32 Fig. 5) has a greater degree of cold transfer (greater thermal conductivity paragraph [0091]) than the second tray (second mold portion 34 Fig. 5) to create a temperature gradient between the two trays (see paragraph [0091]).
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a first tray having a greater degree of cold transfer than the second tray in view of the teachings of Boarman to create a temperature gradient between the two trays.
Regarding claim 2, the combined teachings teach wherein the degree of cold transfer of the first tray is greater than that of the second tray (greater thermal conductivity paragraph [0091] of Boarman).
Regarding claim 3, the combined teachings teach wherein one of the first or second tray having the greater degree of cold transfer (first mold portion 32 Fig.5 of Boarman) is located farther from the heater than the first or second tray (understood to be the second mold portion which is engaged with a heat source see paragraph [0005] of Boarman).
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Son, in view of Boarman, and in further view of Son et al. (US 20130014536 A1, herein after referred to as 536).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein one of the first or second tray having the greater degree of cold transfer includes: a first tray section defining an appearance of the tray; and a second tray section formed of a material different from that of the first tray section.
However, in view of indefiniteness, 536 teaches wherein one of the first or second tray having the greater degree of cold transfer includes: a first tray section (tray case 121 Fig. 3) defining an appearance of the tray; and a second tray section (tray body 123 Fig. 3) formed of a material (elastic material paragraph [0077]) different from that of the first tray section (which is understood to be made of metal see paragraph [0049]).
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include one of the first or second tray having the greater degree of cold transfer includes: a first tray section defining an appearance of the tray; and a second tray section formed of a material different from that of the first tray section in view of the teachings of 536 to make the ice removal process easier.
Regarding claim 5, the combined teachings teach wherein a degree of deformation resistance of the first tray section is greater than that of the second tray section (first tray section tray case 121 which is made of metal see paragraph [0049] of 536 has a higher degree of deformation resistance than second tray section tray body 123 which is made of an elastic material see paragraph [0077] of 536).
Regarding claim 6, the combined teachings teach wherein a degree of heat transfer or a degree of cold transfer of the first tray section is greater than that of the second tray section (first tray section tray case 121 which is made of metal see paragraph [0049] of 536 has a higher degree of heat transfer or cold transfer than second tray section tray body 123 which is made of an elastic material see paragraph [0077] of 536).
Regarding claim 7, the combined teachings teach wherein a degree of attachment between ice and the second tray section is less than a degree of attachment between ice and the first tray section (the recess part 125 Fig. 4 of 536 which is the bottom part of the second tray section tray body 123 is made of an elastic material to make the ice separation easier see paragraph [0062] of 536).
Regarding claim 8, the combined teachings teach wherein one of the first or second tray having the greater degree of cold transfer further includes a third tray section (a gasket paragraph [0014] of 536) positioned to face the other tray in order to contact the other tray (paragraph [0014] of 536), and wherein the third tray section is formed of a material different from that of the first tray section (the gasket which is a seal see paragraph [0099] of 536 is understood to be made from a material that is different from the first tray section tray case 121 which is made of metal).
Regarding claim 9, the combined teachings teach wherein a degree of deformation resistance of the first tray section is greater than that of the third tray section (first tray section tray case 121 of 536 which is made of metal has a higher degree of deformation resistance than the gasket of 536).
Regarding claim 10, the combined teachings teach wherein a degree of heat transfer or degree of cold transfer of the first tray section is greater than that of the third tray section (first tray section tray case 121 of 536 which is made of metal has a higher degree of heat transfer or cold transfer than the gasket of 536).
Regarding claim 11, the combined teachings teach wherein a degree of attachment between ice and the third tray section is less than a degree of attachment between ice and the first tray section (first tray section tray case 121 of 536 which is made of metal has a higher degree of ice attachment than the gasket of 536).
Regarding claim 12, the combined teachings teach wherein the first tray section is formed of a metal material (paragraph [0049] of 536), and wherein the second tray section and the third tray section are formed of a non-metal material (elastic material paragraph [0077] of 536, gaskets are understood to be made of non-metal material).
Claims 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Son, in view of Boarman, and in further view of Kwon et al. (KR20090121515, herein after referred to as Kwon).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the controller reduces a degree of supercooling of liquid in at least a third time period during the ice making process.
However, Kwon teaches wherein the controller (controller page 4 line 16) reduces a degree of supercooling of liquid (supercool state of the water is release by activation of impact generator 22 page 4 lines 12-14) in at least a third time period (when ice is generated page 4 line 14) during the ice making process to keep producing ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a controller that reduces a degree of supercooling of liquid in at least a third time period during the ice making process in view of the teachings of Kwon to keep producing ice.
Regarding claim 16, the combined teachings teach wherein the controller causes at least one of mechanical energy (controller 310 of Song controls stirrer 230 during ice making production see paragraphs [0015] and [0067]) and electrical energy (controller 310 of Song controls electric heater 234 during ice making production see paragraphs [0129] and [0183]) to be supplied to at least the space of the cell during a portion of the third time period.
Regarding claim 17, the combined teachings teach wherein the supplied mechanical energy includes at least one of kinetic energy (it is understood that the rotational movement of stirrer 230 of Song carries kinetic energy).
Regarding claim 18, the combined teachings teach wherein the supplied electrical energy includes at least one of a current or a spark (the impact applied maybe electrical page 4 line 12 of Kwon).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Son, in view of Boarman, in view of Kwon, and in further view of Nakanishi et al. (JP2835225B2, herein after referred to as Nakanishi).
Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach wherein the controller performs precooling of the cell during at least a portion of the first time period, and wherein the liquid is supplied to the space of the cell after the precooling is finished.
However, Nakanishi teaches wherein the controller (control circuit device 19 Fig. 2) performs precooling (paragraph [0034]) of the cell during at least a portion of the first time period (before ice making is completed paragraph [0034]), and wherein the liquid is supplied to the space of the cell after the precooling is finished (it is understood that step A6 which is the water supply operation is performed after the ice making has been completed) to keep the ice tray temperature from unnecessarily increasing (paragraph [0034] of Nakanishi).
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a controller that performs precooling of the cell during at least a portion of the first time period, and wherein the liquid is supplied to the space of the cell after the precooling is finished in view of the teachings of Nakanishi to keep the ice tray temperature from unnecessarily increasing.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Son, in view of Boarman, in view of Kwon, and in further view of Sakamoto et al. (JP2006275510A, herein after referred to as Sakamoto).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach wherein the liquid supply supplies a first amount of the liquid to the space of the cell during a portion of the second time period, and supplies a second amount of the liquid to the space during another portion of the second time period.
However, in view of indefiniteness, Sakamoto teaches wherein the liquid supply supplies a first amount of the liquid (amount of water supplied during t1 paragraph [0067]) to the space of the cell during a portion of the second time period (it is understood to be when water is supplied for transparent ice making mode paragraph [0067]), and supplies a second amount of the liquid (amount of water supplied during t2 paragraph [0067]) to the space during another portion of the second time period (it is understood to be when water is supplied for non-transparent ice making mode paragraph [0067]) to produce both transparent ice and non-transparent ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a liquid supply that supplies a first amount of the liquid to the space of the cell during a portion of the second time period, and supplies a second amount of the liquid to the space during another portion of the second time period in view of the teachings of Sakamoto to produce both transparent ice and non-transparent ice.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Son, and in further view of 536.
Regarding claim 19, Song teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a storage chamber (storage chamber 20a Fig. 3); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); and a controller (controller 310 Fig. 10) configured to turn on the heater (heater 234 Fig. 10) when the ice is forming (paragraphs [0129] and [0183]).
Song teaches the invention as described above but fails to explicitly teach a liquid supply configured to supply a liquid; a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell in which the liquid is phase-changed to form ice; a heater provided adjacent to at least the first tray.
However, Son teaches a liquid supply (water supply tray 16 Fig. 2) configured to supply a liquid (water Col. 4 lines 23-25); a first tray (upper tray 11 Fig. 3) having a first portion (upper cell 113 Fig. 3) of a cell (cell Col 6 lines 41-43); a second tray (lower tray 12 Fig. 3) having a second portion (lower cell 141 Fig. 3) of the cell, the first portion and the second portion being configured to define a space (complete sphere Col 6 lines 41-43) formed by the cell in which the liquid is phase-changed to form ice (Col 2 lines 38-40); a heater (ice separating heater 18 Fig. 1) provided adjacent to at least the first tray to produce spherical ice pieces.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Song to include a liquid supply configured to supply a liquid; a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell in which the liquid is phase-changed to form ice; a heater provided adjacent to at least the first tray in view of the teachings of Son to produce spherical ice pieces.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the first tray includes a first wall defining the first portion of the cell, and the second tray includes a second wall defining the second portion of the cell, and the first wall has a greater degree of thermal transfer than the second wall.
However, 536 teaches wherein the first tray includes a first wall (tray part 112 Fig. 3) defining the first portion of the cell, and the second tray includes a second wall (recessed part 125 Fig. 3) defining the second portion of the cell, and the first wall has a greater degree of thermal transfer than the second wall (it is understood that tray part 112 is made of metal see paragraph [0064] which has a greater degree of thermal transfer than recessed part 125 which is made of an elastic material see paragraph [0062]) to make the ice removal process easier.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a first tray that includes a first wall defining the first portion of the cell, and the second tray includes a second wall defining the second portion of the cell, and the first wall has a greater degree of thermal transfer than the second wall in view of the teachings of 536 to make the ice removal process easier.
Regarding claim 20, Song teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a storage chamber (storage chamber 20a Fig. 3); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]).
Song teaches the invention as described above but fails to explicitly teach a liquid supply configured to supply a liquid; a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell in which the liquid is phase-changed to form ice; and a heater provided adjacent to at least the first tray.
However, Son teaches a liquid supply (water supply tray 16 Fig. 2) configured to supply a liquid (water Col. 4 lines 23-25); a first tray (upper tray 11 Fig. 3) having a first portion (upper cell 113 Fig. 3) of a cell (cell Col 6 lines 41-43); a second tray (lower tray 12 Fig. 3) having a second portion (lower cell 141 Fig. 3) of the cell, the first portion and the second portion being configured to define a space (complete sphere Col 6 lines 41-43) formed by the cell in which the liquid is phase-changed to form ice (Col 2 lines 38-40); and a heater (ice separating heater 18 Fig. 1) provided adjacent to at least the first tray to produce spherical ice pieces.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Song to include a liquid supply configured to supply a liquid; a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell in which the liquid is phase-changed to form ice; and a heater provided adjacent to at least the first tray in view of the teachings of Son to produce spherical ice pieces.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the first tray includes a first wall formed of a metal and defining the first portion of the cell, and the second tray includes a second wall formed of non-metal material and defining the second portion of the cell.
However, 536 teaches wherein the first tray includes a first wall (tray part 112 Fig. 3) formed of a metal (it is understood that tray part 112 is made of metal see paragraph [0064]) and defining the first portion of the cell, and the second tray includes a second wall (recessed part 125 Fig. 3) formed of non-metal material (recessed part 125 is made of an elastic material see paragraph [0062]) and defining the second portion of the cell to make the ice removal process easier.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a first tray that includes a first wall formed of a metal and defining the first portion of the cell, and the second tray includes a second wall formed of non-metal material and defining the second portion of the cell in view of the teachings of 536 to make the ice removal process easier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763